In an action to recover damages for personal injuries, the defendant Bank of New York appeals from an order of the Supreme Court, Nassau County (Levitt, J.), entered May 28, 1985, which granted the defendant Village of Valley Stream’s motion for summary judgment dismissing the complaint and all cross claims interposed against it.
Ordered that the order is affirmed, with costs to the defendant-respondent.
Special Term properly concluded that the plaintiffs failure to serve the requisite written notice pursuant to Village Law § 6-628 acts as a bar to both the plaintiff’s claims against the defendant Village of Valley Stream (see, Parella v Levin, 111 AD2d 750), and to the cross claim interposed against the village by the codefendant Bank of New York (see, Barry v Niagara Frontier Tr. Sys., 35 NY2d 629, 633). Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.